         Case 3:20-cr-02973-GPC Document 39 Filed 12/01/20 PageID.148 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                             Case No. 20CR2973-GPC

                                           Plaintiff,
                         vs.
                                                             JUDGMENT OF DISM.......
                                                                              IS__S_A_L_               ___,
 Christian Noel Cuevas,
                                                                                  FILED
                                        Defendant.
                                                                              I   DEC - 1 2020     I
                                                                             CLERK. U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA

IT APPEARING that the defendant is now entitled to be dischar·-:,:,g~~~~~==-"'"""'.,..;-.................

       Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
       Vacated, and

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

X      the Court has granted the motion of the Government for dismissal, with prejudice; or

       the Court has granted the motion of the defendant for a judgment of acquittal; or
       a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

 X     of the offense(s) as charged in the Indictment:

       18:545 - Smuggling Goods Into the United States (Felony); 18:2 - Aiding and Abetting

              IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

 Dated: 11/30/2020

                                                        Hon. Gonzalo P. Curiel
                                                        United States District Judge
